Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (CN104977032) in view of Kato (JP2014-126492).
Regarding claim 1, Yoshida et al discloses an encoder comprising a measurement target (110) including an absolute pattern and being rotatable (Figs.2-3); and circuitry configured to generate, via a processing scheme, a signal representing an absolute position of the measurement target based on the absolute pattern; (Figs.2 and 6; paragraphs 14, 62-63).  Yoshida et al differs from the claimed invention in that it does not disclose the features of detecting whether the measurement target rotates or not; and changing the processing scheme based on whether the measurement target rotates or not.  However, Kato discloses (Figs.1-6) that different processing schemes can be implemented according to actual needs, depending on different operation states of the encoder (i.e. the stopped state means no rotation, and the operation state means rotation) and it would have been obvious to one of ordinary skill in the art to utilize the teachings of Kato in the device of Yoshida et al in view of the desire to measure the absolute position with high accuracy both in and out of rotation resulting in providing an ability to detect the different state of an encoder comprehensively.
Regarding claims 2-4, it is well known in the art that according to the different states of the components, the components are matched with corresponding processing schemes, and when that states are switched, the processing schemes are also switched correspondingly; and the specific scheme and configuration utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 5, the limitations therein are disclosed by Yoshida et al (paragraphs 17-39) in view of Kada (Fig.11).
Regarding claims 8-9, the limitations therein are shown in Figs.1-2 of Yoshida et al.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Regarding claims 6-7, the prior art fails to disclose or make obvious an encoder comprising, in addition to the recited features of an independent claim and intervening claims, the details and functions of the recited generating and converting features in the manner recited in claim 6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takada et al (US 2021/0018890) is cited for disclosing a servo motor comprising an encoder having a scale and a sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878